      Case 2:18-cv-11632-NJB-KWR Document 99 Filed 04/15/20 Page 1 of 4



                                   UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF LOUISIANA

 REGINALD ROBERT                                                       CIVIL ACTION


 VERSUS                                                                NO. 18-11632


 JAMIE MAURICE, et al.                                                 SECTION: “G”(4)


                                              ORDER

       Before the Court is Plaintiff Reginald Robert’s (“Plaintiff”) “Motion to Strike and/or

Dismiss Under FRCP 12(b)(6) Defendant’s Listed Defense of ‘Intentional Acts’ of the Plaintiff.” 1

In the motion, Plaintiff requests that the Court strike the affirmative defense “that Plaintiff acted

‘intentionally’ in causing this accident” from the Amended Answer.2 For the following reasons,

the Court denies the motion because it was not timely filed.

       On April 18, 2019, this Court issued a Scheduling Order providing that “[a]ll non-

evidentiary pretrial motions shall be filed and served in sufficient time to permit hearing thereon

no later than February 12, 2020.”3 Local Rule 7.2 provides that “[u]nless otherwise ordered by

the court, motions must be filed not later than the fifteenth day preceding the date assigned for

submission.” Thus, to permit hearing no later than February 12, 2020, each party was required to

submit any non-evidentiary pretrial motions by January 28, 2020. Plaintiff, however, filed the

“Motion to Strike and/or Dismiss Under FRCP 12(b)(6) Defendant’s Listed Defense of




       1
           Rec. Doc. 69.
       2
           Rec. Doc. 69-1 at 14.
       3
           Rec. Doc. 12.

                                                 1
        Case 2:18-cv-11632-NJB-KWR Document 99 Filed 04/15/20 Page 2 of 4



‘Intentional Acts’ of the Plaintiff” 4 on February 18, 2020, setting the motion for submission on

March 11, 2020.5 Therefore, it is evident that Plaintiff’s motion to strike was submitted in violation

of the Court’s Scheduling Order.

         Federal district courts have the inherent power to enforce their scheduling orders,6 and

Federal Rule of Civil Procedure 16(b) provides that a scheduling order “may be modified only for

good cause and with the judge’s consent.”7 Here, Plaintiff did not request or obtain the Court’s

consent to modify the Scheduling Order, nor did Plaintiff request leave to file the motion out of

time. A trial in this matter was originally set for April 6, 2020.8 Hence, the Court’s Scheduling

Order provided that dispositive motions must be filed in enough time to be heard no later than

February 12, 2020.9 This allows the Court the minimum time needed to address non-evidentiary

pretrial motions. Given the current circumstances involving COVID-19, the Court continued the

originally scheduled dates for the trial and pretrial conference in the above captioned matter. 10

However, while the Court will set a new pretrial conference date and trial date, all other deadlines

in this matter remain intact and must be adhered to by the parties.



         4
             Rec. Doc. 69.
         5
             Rec. Doc. 85.
         6
           See Flaska v. Little River Marine Const. Co., 389 F.2d 885, 886 & n.3 (5th Cir. 1968) (citing Link v. Wabash
R. Co., 370 U.S. 626, 630 (1962)); see also Reales v. Consolidated Rail Corp., 84 F.3d 993, 996 (7th Cir. 1996) (“The
second question challenges the district court’s ability to establish and enforce deadlines for the filing of motions and
other papers. It is plain that they have, and must have this power.”); Edwards v. Cass Cty., Tex., 919 F.2d 273, 275
(5th Cir. 1990) (“The district court has broad discretion in controlling its own docket. This includes the ambit of
scheduling orders and the like.”).
         7
             Fed. R. Civ. P. 16(b)(4).
         8
             Rec. Doc. 12.
         9
             Id. at 1.
         10
              Rec. Doc. 95.
                                                           2
       Case 2:18-cv-11632-NJB-KWR Document 99 Filed 04/15/20 Page 3 of 4



           Pursuant to Federal Rule of Civil Procedure 16(b), if Plaintiff seeks to modify other

deadlines set forth in the Court’s Scheduling Order, he must present good cause and obtain the

judge’s consent.11 Plaintiff has not established good cause to modify the deadline for filing non-

evidentiary pretrial motions set forth in the Court’s Scheduling Order. Accordingly, the motion

must be denied as untimely filed. Parties are expected to be diligent in moving their cases along.

The Court reiterates that all deadlines in this matter remain intact and must be adhered to by the

parties.

           Additionally, Federal Rule of Civil Procedure 12(f), which governs motions to strike,

provides:

           The court may strike from a pleading an insufficient defense or any redundant,
           immaterial, impertinent, or scandalous matter. The court may act:
                 (1) on its own; or
                 (2) on motion made by a party either before responding to the
                 pleading or, if a response is not allowed, within 21 days after being
                 served with the pleading.

Plaintiff requests that the Court strike the affirmative defense “that Plaintiff acted ‘intentionally’

in causing this accident” from the Amended Answer. 12 The Amended Answer was filed on

September 9, 2019, and Plaintiff was served with a copy of the pleading that same day. 13 Therefore,

Plaintiff’s motion to strike is also untimely under Federal Rule of Civil Procedure 12(f) because it

was filed over five months after Plaintiff was served with the pleading.

           Accordingly,




           11
                Fed. R. Civ. P. 16(b)(4).
           12
                Rec. Doc. 69-1 at 14.
           13
                Rec. Doc. 23.


                                                  3
      Case 2:18-cv-11632-NJB-KWR Document 99 Filed 04/15/20 Page 4 of 4



       IT IS HEREBY ORDERED that Plaintiff’s “Motion to Strike and/or Dismiss Under

FRCP 12(b)(6) Defendant’s Listed Defense of ‘Intentional Acts’ of the Plaintiff” 14 is DENIED as

untimely filed.

                                     15th day of April, 2020.
       NEW ORLEANS, LOUISIANA, this _____



                                                   _________________________________
                                                   NANNETTE JOLIVETTE BROWN
                                                   CHIEF JUDGE
                                                   UNITED STATES DISTRICT COURT




       14
            Rec. Doc. 69.


                                               4
